Exhibit 10.15

 

ABIOMED, Inc.
Restricted Stock Agreement

 

This Restricted Stock Agreement (this “Agreement”) is made effective as of March
1, 2005, between ABIOMED, Inc. (the “Company”), and Michael R. Minogue, the
President and Chief Executive Officer of the Company (the “Employee”), pursuant
to the Company’s 2000 Stock Incentive Plan, as it may be amended from time to
time (the “Plan”).  This Agreement is expressly subject to all of the terms and
conditions contained in the Plan, which is hereby incorporated herein by
reference.  In the event that any of the terms and conditions contained in this
Agreement are inconsistent with the Plan, the terms of the Plan shall control. 
All capitalized terms not defined in this Agreement have the meanings specified
in the Plan.

 

WITNESSETH:

 

WHEREAS, on March 1, 2005 the Committee granted a Restricted Stock Award under
Section 6 of the Plan to the Employee in the amount of 24,000 shares of its
Common Stock, $.01 par value of the Company (the “Shares”), subject to the
restrictions set forth herein, including restrictions related to the ability of
the Employee to transfer the Shares and the Company’s right to repurchase the
Shares in the event of the termination of the Employee’s employment with the
Company; and

 

WHEREAS, the Plan provides that a participant who is granted a Restricted Stock
Award shall have no rights with respect to the Award unless the participant
shall have accepted the Award within sixty (60) days following the award date by
making payment to the Company of the specified purchase price of the shares
covered by the Award and by executing and delivering to the Company a written
instrument that sets forth the terms and conditions applicable to the Restricted
Stock in such form as the Committee shall determine (the “Written Instrument”);

 

WHEREAS, the Committee has specified that the Shares be acquired at no cost;

 

WHEREAS, this Agreement constitutes the required Written Instrument the Employee
must deliver to accept the Restricted Stock Award; and

 

WHEREAS, the Employee wishes to accept the Restricted Stock Award by delivery to
the Company of this Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Employee agree as follows:

 

1.                                       Repurchase Option; Vesting .  If the
Employee ceases to be an employee, consultant or advisor to the Company or a
subsidiary of the Company at any time for any reason (the date this occurs being
hereafter referred to as the “Termination Date”), whether because of any action
of the Company or the Employee, the death or incapacity of the Employee or
otherwise, the Company shall have the option to cause the forfeiture, at no cost
to the Company, (the “Repurchase Option”) of some or all of the Unvested Shares
(as defined below), in accordance with the procedures set forth in Section 3
below.  For purposes of this Agreement,

 

--------------------------------------------------------------------------------


 

“Unvested Shares” means any Shares that are not Vested Shares, and “Vested
Shares” means any Shares that have vested in accordance with the following
schedule:

 

1.1                                 One-third of the Shares shall vest on March
1, 2006;

 

1.2                                 An additional one-third of the Shares shall
vest on March 1, 2007; and

 

1.3                                 The remaining one-third of the Shares shall
vest on March 1, 2008.

 

2.                                       Deposit of Shares.  Simultaneously with
the execution of this Agreement, the Employee shall deposit with the Company the
certificate or certificates representing all of the Stock and shall promptly
upon acquisition of any additional shares of stock, as described in Section 7
hereof, deposit with the Company the certificate or certificates for such
additional shares.  Any such additional shares shall for all purposes be deemed
Shares under this Agreement.  To all certificates deposited by the Employee with
the Company, there shall be attached a stock power or stock powers, duly
executed by the Employee in blank, constituting and appointing the Company his
attorney to transfer such stock on the books of the Company.  The Company shall
hold such certificates and stock powers for the purposes of this Agreement.  The
Employee shall continue to be the owner of the Shares, despite such deposit and
stock powers, and shall be entitled to exercise all rights of ownership in such
Shares, subject, however, to the provisions of this Agreement.

 

3.                                       Exercise of Repurchase Option.

 

3.1                                 The Company may exercise the Repurchase
Option by delivering or mailing to the Employee (or the Employee’s estate),
within 90 days after the Termination Date (the “Exercise Period”), a written
notice of exercise of the Repurchase Option.  Such notice shall specify the
number of Unvested Shares to be forfeited, at no cost to the Company, and a date
for the closing under this Paragraph 3, which date shall not be more than thirty
(30) days after the date of such notice.  If and to the extent the Repurchase
Option is not so exercised by the giving of such a notice prior to the
expiration of the Exercise Period, the Repurchase Option shall automatically
expire and terminate effective upon the expiration of the Exercise Period.

 

3.2                                 Upon the occurrence of the closing, the
Employee shall transfer to the Company, at no cost to the Company, the number of
Shares specified in the Company’s notice, free of all liens, encumbrances and
rights of others.  The closing shall take place at the office of the Company, on
the date specified in the notice or at such other time as the Company and the
Employee shall mutually agree.  At the closing, the Company shall deliver on
behalf of the Employee the certificate(s) representing the number of Shares the
Company has elected to be forfeited, at no cost to the Company, as well as the
duly executed stock powers accompanying such certificate(s).

 

3.3                                 In the event that the certificates held by
the Company shall evidence a greater number of Shares than the number of Shares
that are being forfeited under this Section 3, the Company shall accept delivery
of such certificate in exchange for issuance of a new stock certificate to the
Employee for such number of shares equal to the Shares that have not been
forfeited.

 

2

--------------------------------------------------------------------------------


 

3.4                                 Upon delivery by the Company of notice of
exercise of the Repurchase Option, the Company shall not be required thereafter
to treat the Employee as the owner of such Shares to be forfeited, to accord the
right to vote to the Employee with respect thereto or to pay dividends thereon,
and shall, in so far as permitted by law, treat the Company as the owner of such
Shares.

 

4.                                       Restriction on Transfer.  Other than as
set forth in Section 3 with respect to transfers to the Company, the Employee
shall not sell, assign, transfer, pledge, hypothecate, mortgage, encumber or
otherwise dispose of, voluntarily or involuntarily, by operation of law or
otherwise (collectively, “transfer”), any of the Unvested Shares or any interest
therein, unless and until such Shares are no longer subject to the Repurchase
Option.

 

5.                                       Lock-Up Agreement.  The Employee agrees
for a period of up to 180 days from the effective date of any registration of
securities of the Company under the Securities Act of 1933, as amended, upon
request of the Company or underwriters managing any underwritten offering of the
Company’s securities, not to sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any Shares held by him
without the prior written consent of the Company and such underwriters.

 

6.                                       Restrictive Legends.  All certificates
representing the Shares shall have affixed thereto legends in substantially the
following form, in addition to any other legends that may be required under
federal or state securities laws:

 

“The securities represented by this certificate are subject to restrictions on
transfer and repurchase rights of the Corporation set forth in an agreement
between the Corporation and the registered holder hereof, dated as of March 1,
2005, a copy of which will be provided to the holder hereof by the Corporation
upon written request and without charge.”

 

7.                                       Adjustments for Stock Splits, Stock
Dividends, etc.

 

7.1                                 If from time to time there is any stock
split, stock dividend, stock distribution or other reclassification of the
Common Stock of the Company, any and all new, substituted or additional
securities to which the Employee is entitled by reason of the Employee’s
ownership of the Shares shall be immediately subject to the Repurchase Option
and the restrictions on transfer and the other provisions of this Agreement in
the same manner and to the same extent as the Shares.

 

7.2                                 If the Shares are converted into or
exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation, securities of another corporation,
or other property (including cash), pursuant to any merger of the Company or
acquisition of its assets, then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor and this Agreement shall
apply to the securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as to the
Shares.

 

3

--------------------------------------------------------------------------------


 

8.                                       Change in Control.  In order to
preserve the Employee’s rights under this Agreement in the event of a change in
control of the Company, the Committee in its discretion may take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the vesting of the Shares, (ii) adjust the terms of this Agreement
in a manner determined by the Committee to reflect the change in control, (iii)
cause this Agreement to be assumed, or new rights substituted therefor, by
another entity, or (iv) make such other provision as the Committee may consider
equitable and in the best interests of the Company.

 

9.                                       Discretion of the Committee.  Unless
otherwise provided, the Committee shall make all determinations required to be
made hereunder, including determinations required to be made by the Company, and
shall interpret all provisions of this Agreement, as it deems necessary or
desirable, in its sole and unfettered discretion.  Such determinations and
interpretations shall be binding and conclusive to the Company and the
Employee.  If there shall be no Compensation Committee of the Corporation’s
Board of Directors or if the Board of Directors shall determine that the Board
of Directors shall administer this Agreement, all references herein to the
Committee shall be deemed references to the Board of Directors.

 

10.                                 Withholding Taxes; No Section 83(b)
Election.

 

10.1                           The Employee acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Employee any federal, state or local taxes of any kind required by law to be
withheld with respect to the lapse of the Repurchase Option.

 

10.2                           The Employee has reviewed with the Employee’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  The Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  The Employee understands that the Employee
(and not the Company) shall be responsible for the Employee’s own tax liability
that may arise as a result of the Restricted Stock Award or the transactions
contemplated by this Agreement.  The Employee understands that no election under
Section 83(b) of the Code has been, or will be, made with the IRS with respect
to the Restricted Stock Award.

 

11.                                 No Rights To Employment.  Nothing contained
in this Agreement shall be construed as giving the Employee any right to
continued employment with the Company, or to establish or maintain an on-going
business relationship with the Company.  The Employee acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a consultant or employee for the vesting period, for any period, or at all.

 

12.                                 Remedies.  No transfer of Shares shall be
effective or given effect on the books of the Company unless all of the
applicable provisions of this Agreement have been duly complied with.  If any
transfer of Shares is made or attempted in violation of the foregoing
restrictions the Company shall have the right to purchase such Shares from the
owner thereof or his transferee at any time before or after the transfer, as
herein provided.  In addition to any other legal or equitable remedies which it
may have, the Company may enforce its rights by actions for

 

4

--------------------------------------------------------------------------------


 

specific performance (to the extent permitted by law) and may refuse to
recognize any transferee as one of its stockholders for any purpose, including,
without limitation, for purposes of dividend and voting rights, until all
applicable provisions hereof have been complied with.

 

13.                                 Fractional Shares.  The Company shall not
purchase any fraction of a Share upon exercise of any or all of its rights under
this Agreement, and any fraction of a Share resulting from a computation made
pursuant to Section 1 of this Agreement shall be rounded to the nearest whole
Share (with any one-half Share being rounded upward).

 

14.                                 Assignment.  The Company may assign any or
all of its rights under this Agreement to one or more persons or entities.

 

15.                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

16.                                 Waiver.  Any provision for the benefit of
the Company contained in this Agreement may be waived, either generally or in
any particular instance, by the Committee.

 

17.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Employee and their
respective heirs, executors, administrators, legal representatives, successors
and assigns, subject to the restrictions on transfer set forth in this
Agreement.

 

18.                                 Amendment.  Subject to Section 13 of the
Plan, the Committee may amend any conditions of this Agreement.  In all other
cases, this Agreement may only be modified or amended by a writing signed by
both parties.

 

19.                                 Notices.  Any notices required to be given
under this Agreement shall be sufficient if in writing and if sent by certified
mail, return receipt requested, and addressed as follows:

 

if to the Corporation:

 

ABIOMED, Inc.
22 Cherry Hill Drive
Danvers, Massachusetts  01923
Attn: Chief Financial Officer

 

if to the Employee, at the address of the Employee set forth in the Company’s
records or to such other address as either party may designate under the
provisions hereof.

 

20.                                 Applicable Law.  All rights and obligations
under this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts, without regard to its conflicts of law principles.

 

5

--------------------------------------------------------------------------------


 

21.                                 Paragraph Headings.  The paragraph headings
used in this Agreement are for convenience or reference, and are not to be
construed as part of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal effective as of the date written on the first page of this Agreement.

 

 

 

ABIOMED, Inc.

 

 

 

 

 

/s/ Charles B. Haaser

 

 

By: Charles B. Haaser

 

Its: Corporate Controller and Principal Accounting
Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Michael R. Minogue

 

 

Michael R. Minogue

 

 

 

Acceptance date: April 28, 2005

 

7

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned does hereby sell assign and transfer unto
          
                                                                        ,
                                 (SSN or Taxpayer ID)
                                         shares of the capital stock of ABIOMED,
INC. represented by certificate(s) no(s)
                                                                                     ,
inclusive, standing in the name of the undersigned on the books of said Company.

 

The undersigned does (do) hereby irrevocably constitute and appoint
                                                                                  
Attorney to transfer the said stock on the books of said Company, with full
power of substitution in the premises.

 

 

 

 

 

 

Michael R. Minogue

 

8

--------------------------------------------------------------------------------

 